Case 1:19-mi-99999-UNA Document 1719-1 Filed 05/28/19 Page 1 of 7




                 EXHIBIT 1
Case 1:19-mi-99999-UNA Document 1719-1 Filed 05/28/19 Page 2 of 7
Case 1:19-mi-99999-UNA Document 1719-1 Filed 05/28/19 Page 3 of 7
Case 1:19-mi-99999-UNA Document 1719-1 Filed 05/28/19 Page 4 of 7
Case 1:19-mi-99999-UNA Document 1719-1 Filed 05/28/19 Page 5 of 7
Case 1:19-mi-99999-UNA Document 1719-1 Filed 05/28/19 Page 6 of 7
Case 1:19-mi-99999-UNA Document 1719-1 Filed 05/28/19 Page 7 of 7
